Case 18-28803 Doc 66 Filed 01/08/20 Entered 01/08/20 10:09:56 Desc Pending
 Order (Motion for Relief) Re: [48] Motion for Relief From Stay. (Cox P. Page 1 of 3




P. MATTHEW COX (9879)
SNOW, CHRISTENSEN & MARTINEAU
Attorneys for Santander Consumer USA Inc. dba Chrysler Capital
10 Exchange Place, Eleventh Floor
Post Office Box 45000
Salt Lake City, Utah 84145
Telephone: (801) 521-9000


                       IN THE UNITED STATES BANKRUPTCY COURT

                      FOR THE DISTRICT OF UTAH, CENTRAL DIVISION


In re:                                              Bankruptcy No. 18-28803
                                                          (Chapter 7)
TRAVIS AUGUSTINE MARTIN,
                                                    Hon. R. Kimball Mosier
         Debtor.


               ORDER GRANTING RELIEF FROM THE AUTOMATIC STAY



         Santander Consumer USA Inc. dba Chrysler Capital’s Motion for Relief from the

Automatic Stay came on regularly for consideration, pursuant to notice, before the above-entitled

Court, the Honorable R. Kimball Mosier presiding, and Debtor, Debtor’s counsel, and the

Chapter 7 Trustee having been given notice, pursuant to Rule 4001-1, Rules of Practice of the

United States Bankruptcy Court for the District of Utah, that a written response to the Motion

was required by December 31, 2019 and Debtor and said Trustee having failed to file any such
Case 18-28803 Doc 66 Filed 01/08/20 Entered 01/08/20 10:09:56 Desc Pending
 Order (Motion for Relief) Re: [48] Motion for Relief From Stay. (Cox P. Page 2 of 3




response, and the Court being fully advised in the premises, and good cause appearing therefore,

it is hereby

        ORDERED, ADJUDGED AND DECREED that the automatic stay pursuant to 11 U.S.C.

§ 362 be, and the same hereby is, lifted, and Chrysler Capital is hereby authorized to exercise its

contractual, state and common law remedies relating to the 2014 RAM 2500, Vehicle

Identification 3C6UR5NLXEG295870 (the “Vehicle”), and to give all notices and take such

action as is necessary to perfect its rights to file or amend its claim to assert any deficiency

remaining upon sale of the Vehicle.

        Chrysler Capital is hereby ordered to remit the excess proceeds from the sale of the

Vehicle to the Chapter 7 Trustee.

                            *   *    * END OF DOCUMENT *             *    *




                                                   2
Case 18-28803 Doc 66 Filed 01/08/20 Entered 01/08/20 10:09:56 Desc Pending
 Order (Motion for Relief) Re: [48] Motion for Relief From Stay. (Cox P. Page 3 of 3




                      DESIGNATION OF PARTIES TO BE SERVED

       Service of the foregoing ORDER GRANTING RELIEF FROM THE AUTOMATIC

STAY shall be served to the parties and in the manner designated below:

       By Electronic Service: I certify that the parties of record in this case as identified below,

are registered CM/ECF users and will be served notice of entry of the foregoing Order through

the CM/ECF system:

       P. Matthew Cox
       Snow, Christensen & Martineau
       P. O. Box 45000
       Salt Lake City, UT 84111

       Mary M. Hunt
       111 S. Main Street, 21st Floor
       Salt Lake City, UT 84111

       David L. Fisher
       Fisher Law Group
       2825 E. Cottonwood Parkway, Suite 500
       Cottonwood Heights, UT 84121

       By U.S. Mail – In addition to the parties of record receiving notice through the CM/ECF

system, the following parties should be served notice pursuant to Fed R. Civ. P. 5(b).

       Travis Augustine Martin
       6678 S. Alfred Way
       Salt Lake City, UT 84123




                                      Clerk




                                                 3
